DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
 

The rejection under section 101 is withdrawn in view of Applicant’s amendments requiring administration of a NaPi2b-targeted antibody drug conjugate to a subject predicted to be responsive to such treatment. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12, 13, 16, 20, 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover, inter alia, methods of using a chimeric anti-NAPi2b antibody with a human variable region and a non-human constant region.  
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of chimeric anti-NAPi2b antibodies with a human variable region and a non-human constant region.  the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for methods of using chimeric anti-NAPi2b antibodies with a human variable region and a non-human constant region.  .  However, in view of the above, the specification does not provide adequate written description of the claimed genus of antibody derivatives. Specifically, Applicant fails to disclose any other antibodies, besides those exemplified in the specification and claims, and in relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the genus of chimeric anti-NAPi2b antibodies with a human variable region and a non-human constant region.  .
With regard to the functional definition of chimeric anti-NAPi2b antibody with a human variable region and a non-human constant region, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of antibodies to see if the compounds can perform the required binding to NaPi2b.  In this connection, the specification contains no structural or specific functional characteristics of those compounds which inhibit NaPi2b, besides those antibodies instantly disclosed, see In re ’318 Patent Infringement 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
Accordingly, the specification lacks adequate written description for the recited anti-NAPi2b antibodies with a human variable region and a non-human constant region.
.
	
	
	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, 13, 16, 27, 30, 31, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Soares et al., APPLIED IMMUNOHISTOCHEMSITRY AND MOLECULAR MORPHOLOGY, vol. 20, no. 2, 1 March 2012 (2012-03-01), pages 165-172 (Soares) in view of U.S. Patent No. 5614367 to Kaluza et al.(Kaluza) and WO 2009097128 (WO 128) and Tan et al., J Immunol 1985; 135:3564-3567 (Tan).
Soares teaches the immuno-expression profile of the antibody MX35, a mouse monoclonal antibody binding specifically to the NaPi2b protein, in ovarian carcinomas (Soares, abstract; page 170, left-hand column, paragraph 1; page 171, left-hand column, paragraph 1 - paragraph 2). The MX35 antibody recognizes NaPi2b expressed on the plasma membrane of tumors. As ovarian carcinomas are often diagnosed (too) late, have a bad prognosis and often a poor response to platinum-based therapy, patients suffering from ovarian carcinomas would benefit greatly from antibody-drug-conjugates targeting NaPi2b (Soares, page 170, left-hand column, paragraph 1 - paragraph 2; page 170, right-hand column, paragraph 2). The authors concluded that 
The dependent claims do not appear to contain any additional features which distinguish from Ibere (abstract; page 166, left-hand column, paragraph 2 - paragraph 4; page 166, left-hand column, last paragraph - right-hand column, paragraph 1; page 166, right-hand column, paragraph 2; page 170, left-hand column, paragraph 1 - paragraph 2; page 170, right-hand column, paragraph 2 - paragraph 3; page 171, left-hand column, paragraph 2 - paragraph 4).  
The claims require that a chimeric anti-NaPi2b antibody be used to measure the expression level of NaPi2b. However Kaluza demonstrates that chimeric antibodies were routinely used in diagnostics.  Therefore, using the chimeric antibody to measure levels of NaPi2b was routine and well within the purview of those of ordinary skill.  Moreover, those of ordinary skill would have a reasonable expectation that a chimeric anti-NaPi2b antibody could successfully measure levels of NaPi2b since Kaluza teaches that “[b]y the use of chimeric antibodies or fragments thereof according to the present invention the risk of an interaction of the test antibodies with heterophilic antibodies can be largely avoided. The use according to the present invention can be used for all determination procedures which use monoclonal antibodies…[emphasis applied]”.  Therefore, using a chimeric anti-NaPi2b antibody to measure the expression level of NaPi2b would have been prima facie obvious.
The claims have been amended to require that the anti-NAPi2b antibodies have a human variable region and a non-human constant region.  However, these antibodies are known, see WO 128 at VHC SEQ ID NOS: 25, 37, 38, 40, 42, 44; and VLC SEQ ID NOS: 30, 35, 39, 41, 42, 44.  Moreover, human/non-human chimeric immunoglobulins with human variable regions were common at the time of the invention, see Tan.  In this manner those of ordinary skill could have used these antibodies with a reasonable expectation of success, and therefore, their use in the context of the instant claims would have been prima facie obvious.


20 is rejected under 35 U.S.C. 103 as being unpatentable over Soares in view of Kaluza, in view of WO 128 and Tan; 
in further view of Lin et al., Clin Cancer Res. 2015 Nov 15;21(22):5139-50 (Lin), and U.S. Publication No.20120321583 based on an application by Yurkovetskiy et al., (Yurkovetskiy).

Soares and Kaluza do not explicitly teach the ADC covered in claim 20.  However, it is for that proposition that the examiner joins Lin.  Specially, Lin teaches antibody drug conjugates (ADC) selectively deliver a cytotoxic drug to cells expressing an accessible antigenic target. Specifically, a monomethyl auristatin E (MMAE) conjugated to an antibody recognizing the SLC34A2 gene product NaPi2b, the type II sodium–phosphate cotransporter, which is highly expressed on tumor surfaces of the lung, ovary, and thyroid as well as on normal lung pneumocytes. This study evaluated its efficacy and safety in preclinical studies. Lin et al teach the NaPi2B/SLC34A2 is highly expressed on tumor surfaces of the lung, including NSCLC (Figure IB) ovary and thyroid as well as on normal lung pneumocytes (abstract) and that this differential expression in tumor relative to most normal tissues makes NaPi2B/SLC34A2 a promising target for ADC therapeutics (page 5139, second column, lines 13-16). Lin et al teach that expression of NaPi2B/SLC34A2 in normal lung tissue is a potential safety concern for ADC therapy (page 5139, second column, lines 20-21), but that normal lung cells in the absence of injury are not highly proliferative and therefore less susceptible to antimitotic agents such as MMAE, monomethyl auristatin E, which is dependent upon cell division to elicit cytotoxic effects (page 5139, second column, last 
WO 128 discloses humanized monoclonal antibodies binding to NaPi2B/SLC34A2 comprising the instant CRD’s and SEQ ID NO’s of the light heavy chains covered by the claim.
Yurkovetskiy teaches a protein-polymer-drug conjugate that is biodegradable, biocompatible and exhibits a high drug load as well as strong binding to target antigen wherein the protein is a protein-based recognition molecule, PBRM (paragraph [0005]). Yurkovetskiy et al teach that the PBRM conjugates with higher drug load exhibit higher anti-proliferative activity (paragraph [1087]), and that the PBRM-auristatin-polymer conjugates retain the potency of the free drug in vitro when tested on cell lines 
	In this way, those of ordinary skill could have applied the antibodies and ADC’s of WO 128 Lin in the manner required and in a predictable fashion for the purposes of treating cancer.  Specifically, the Soares teaches methods patient selection based on ovarian carcinoma characterized by high NaPi2b expression, and treating these cancers with anti-NaPi2b antibodies and ADC’s.  Lin is added for the proposition that the ADC’s in claim 20 are applicable to this method of treating cancer.  Specifically, Lin teaches that the technique of treating cancer with anti-NaPi2b (MMAE) ADC’s was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to those patients with carcinomas characterized by high NaPi2b expression would have yielded predictable results.  Accordingly, using the ADC’s in claim to treat carcinomas characterized by high NaPi2b expression would have been prima facie obvious. 
Moreover, It would have been prima facie obvious at the time of the effective filing date to use the anti-NaPi2b antibody of WO 128 for the protein binding moiety “PBRM” in the structure of claims. It would also have been obvious to treat a subject, including a human subject, with NSCLC or ovarian cancer expressing high levels of NaPi2b with the conjugates of claim 20, thus rendering obvious claims. One of skill in 
Also, it would have been prima facie obvious at the time of the effective filing date to attach the anti-NaPI2b antibody to the PHF scaffold of Yurkovetskiy carrying the monomethyl auristatin E. One of skill in the art would have been motivated to do so based on the teachings of Yurkovetskiy regarding the PHF conjugates with higher drug load exhibiting higher antiproliferative activity (paragraph [1087]), and the PBRM-auristatin-polymer conjugates retaining the potency of the free auristatin in addition to the mouse model wherein complete reduction of tumor volume is attained at the 4mg/kg dose level (paragraph [1101 and Figure 8) and with one of the conjugates at the 2 mg/kg level. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 12, 14, 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 4, 25-34, 36-39 of copending Application No. 15/457,574; and
claims 1-19 of U.S. Patent No. 9,849,191;
 both in view of Soares, Lin  WO 128 and Yan. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claim cover treating claims with the recited ADC’s. 
The conflicting claims may not explicitly teach the measuring and predicting steps.  However, Lin et al teach the NaPi2B/SLC34A2 is highly expressed on tumor surfaces of the lung, including NSCLC (Figure IB) ovary and thyroid as well as on normal lung pneumocytes (abstract) and that this differential expression in tumor relative to most normal tissues makes NaPi2B/SLC34A2 a promising target for ADC therapeutics (page 5139, second column, lines 13-16). Soares teaches patient selection 
Therefore, patient selection for treatment with a NaPi2b targeted antibody drug conjugate based on ovarian carcinoma characterized by high NaPi2b expression would have been prima facie obvious.
Also, the limitations of the chimeric antibody are met by Yan, as outlined above.
The conflicting claims of U.S. Patent No. 9,849,191 may recite compound structure.  However, the specification of these patents and applications disclose the utility of the recited compounds as covered by the instant methods of using the compounds, see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. where the district court ruled that the claims of the ‘826 patent were invalid in light of the ‘614 patent which disclosed gemcitabine’s use in cancer treatment, but did not claim it. In making this ruling, the district court relied on the Federal Circuit’s earlier rulings on double patenting of compound claims, mainly Geneva Pharmaceuticals, Inc, v. GlaxoSmithKline PLC, 349 F. 3d 1373 (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008). In both of these cases, the Federal Circuit found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. The cases also established that in 
Rejections over any copending application(s), above, are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642